                       CASE 0:19-cr-00305-NEB-BRT Doc. 84 Filed 06/11/21 Page 1 of 1
AO 187 (Rev. Locally 03/18) Exhibit List



                                       UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF         MINNESOTA



                 United States of America
                                                                                    DEFENDANT’S EXHIBIT LIST
                            v.
                      Neeraj Chopra                                                      Case Number: 19-cr-305 (NEB/BRT)

PRESIDING JUDGE                                       PLAINTIFF’S ATTORNEY                           DEFENDANT’S ATTORNEY
                                                              Lauren O. Roso, AUSA
       The Honorable Nancy E. Brasel                                                                         Ryan P. Garry, Esq.
                                                              Michelle Jones, AUSA
TRIAL DATE (S)                                        COURT REPORTER                                 COURTROOM DEPUTY

                  July 12, 2021                                       Erin Drost                                Kristine Wegner
PLF.    DEF.      DATE
                               MARKED      ADMITTED                                   DESCRIPTION OF EXHIBITS
NO.     NO.      OFFERED

        D-1                                           Mr. Chopra’s plane tickets

        D-2                                           IIR - Inflight Pax Non-Compliance/Misconduct

                                                                                                                        1   Pages
                                                                                                            Page 1 of
